Citation Nr: 0030632	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  97-32 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for tinnitus on an 
extraschedular basis, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
March 1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In 
that determination, the RO denied the veteran's claim for an 
increased rating for tinnitus and continued the 10 percent 
disability evaluation.  The Board notes that 10 percent is 
the maximum evaluation for tinnitus under the regular 
schedular criteria.  The RO has considered this matter on an 
extraschedular basis.  Therefore, the Board will address the 
claim on an extraschedular basis as well.  

The Board notes that the RO also denied entitlement to a 
compensable rating for left ear defective hearing in the May 
1997 rating action.  However, the veteran did not file a 
notice of disagreement as to that issue.  Nor did he attempt 
to appeal a September 1997 statement of the case concerning 
that issue.  Therefore, the claim for an increased rating for 
left ear defective hearing is not properly before the Board.  

In a rating action dated in May 2000, the RO denied service 
connection for a psychiatric disability as secondary to 
service-connected tinnitus and hearing loss.  That same 
month, the RO notified the veteran of its determination.  The 
veteran has not disagreed with the RO's denial of this claim.  
Therefore, this matter is not before the Board for appellate 
review.  The Board points out that the RO denied the claim on 
the basis that it was not well grounded in that no 
psychiatric disorder was found on VA examination dated in 
October 1999.  On November 9, 2000, the President of the 
United States signed an enactment that eliminates the well-
grounded requirement and that amplifies the duty to notify 
and assist.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  On November 17, 2000, 
Veterans Benefit Administration distributed Fast Letter (00-
87) which provides guidelines as the application of the 
Veterans Claims Assistance Act of 2000, P.L. 106-475.  The 
claim for service connection for a psychiatric disability on 
a secondary basis is referred to the RO reconsideration.  




FINDING OF FACT

The veteran's service-connected tinnitus does not result in 
marked interference with employment, does not necessitate 
frequent periods of inpatient hospital care, and does not 
otherwise cause an exceptional or unusual disability picture.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for tinnitus on an extraschedular basis have not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.87, Diagnostic Code 6260 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  

The record shows that the veteran was born in October 1920.  
He has 13 years of education with one year's course of study 
in economics.  Prior to service, the veteran's civilian 
occupation was that of a traffic manager.  

Private medical records dated in October 1996 reflect 
complaints of constant tinnitus.  

The veteran underwent VA examinations in April 1997 and 
October 1999.  
At those examinations, the veteran complained of tinnitus 
with symptoms including a constant bilateral hissing tone 
that varied in volume.  The veteran noted that the sound 
distracts him from daily activities, that it interferes with 
his ability to hear and engage in other conversations, and 
that it disturbing when it is quiet or when he is trying to 
sleep.  The diagnoses included constant tinnitus and no 
active ear disease.  
The report of an October 1999 VA psychiatric examination 
shows that after service, the veteran was self-employed in 
the import and export business.  He retired in 1988 after a 
successful career.    

II.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(2000).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected tinnitus and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.   

On May 11, 1999, VA announced amendments to VA's Schedule for 
Rating Disabilities as it pertained to the criteria for 
evaluating diseases of the ear and other sense organs, to 
include tinnitus.  See 64 Fed. Reg. 25202-25210 (1999) (to be 
codified at 38 C.F.R. §§ 4.85-4.87).  The amended criteria 
became effective on June 10, 1999.  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The RO 
considered the veteran's claim under both the former and the 
revised applicable schedular criteria in a Statement of the 
Case dated in September 1997 and a Supplemental Statement to 
the Case dated in May 2000.  

The veteran's tinnitus has been rated under 38 C.F.R. § 4.87, 
Diagnostic Code 6260 of the Rating Schedule.  Under the 
former criteria, that code provided that persistent tinnitus, 
which was a symptom of a head injury, a concussion or 
acoustic trauma, warranted a 10 percent evaluation.  The 
revised criteria removed the requirement that tinnitus be a 
symptom of either a head injury, a concussion or of acoustic 
trauma, and that it be persistent.  Instead, under the 
revised criteria, if the tinnitus is shown to be recurrent, a 
maximum 10 percent evaluation is warranted.  The Board notes 
that 10 percent is the maximum evaluation under both the old 
and revised schedular rating.  

In this matter, the veteran contends that he is entitled to 
an increased rating for tinnitus.  The medical evidence shows 
that the tinnitus is manifested by a constant bilateral 
hissing tone.  The veteran recognizes that he is receiving 
the maximum schedular rating provided for the disability.  
However, the veteran maintains that he is entitled to a 
higher disability evaluation on an extraschedular basis.  

Under 38 C.F.R. § 3.321(b)(1), an extraschedular evaluation 
may be assigned in exceptional cases where the schedular 
evaluations are found to be inadequate.  The Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service is authorized to approve on the basis of the certain 
criteria an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

In this matter, the evidence reflects that the veteran has 13 
years of education.  The veteran was born in 1920.  The 
veteran retired in 1988 after having a successful career in 
the import-export business.  Retirement at age 67 or 68 is 
indicative of a regular retirement as distinguished from 
retirement based on disability.  Thus, there is no indication 
in the record that the veteran retired due to disability or 
any other special circumstances.  In addition, the veteran 
has not asserted or offered any objective evidence that his 
tinnitus has interfered with his employment status to a 
degree greater than that contemplated by the regular 
schedular standards, which are based on the average 
impairment of employment.  Moreover, the record does not 
reflect frequent periods of hospitalization for the 
disability.  Accordingly, in the absence of such factors, the 
Board determines that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met, and; therefore, finds that a 
higher evaluation on an extraschedular basis is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).


ORDER

An increased rating for tinnitus on an extraschedular basis 
is denied.  



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 4 -


- 1 -


